DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gartz (US 20190089822 A1) in view of Barnett (US 20190138052 A1), KR102047407 (from IDS dated 11/22/2021), and Taylor (US 20210249880 A1).  
For claim 1, Gartz discloses (Abstract) an accessory for an electronic device, comprising: 
a cone, which has an empty space therein, a wrinkle part formed on a body thereof so as to be folded in a telescopic manner, and an upper portion and a lower portion, which are open (figures 1-9b, lower cone attached to the phone); 
an inverted cone which has an empty space therein, a wrinkle part formed on a body thereof so as to be folded in a telescopic manner, an upper portion that is open, and a lower portion having a protrusion extending therefrom, the protrusion being composed of a neck part and a head part ([0062]-[0064], figures 3b and 8b, upper cone, protrusion 400); and a first cover for covering a lower opening of the cone (figure 3b, [0066], base 200). 
Gartz fails to mention a clamping ring, which is positioned inside the cone and coupled to the neck part of the protrusion in a state in which the protrusion is inserted into an upper opening of the cone; a neck cylinder, which surrounds the neck part of the protrusion and forms a gap between the cone and the inverted cone; wherein the first cover includes: a mounting disc, which has a plurality of locking blades provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc, which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part formed on a lower surface thereof so as to accommodate the mounting disc, and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades.
Barnett discloses a phone accessory, (figures 4-7) comprising a clamping ring ([0039]-[0042], figures 4 and 6, ring 24), which is positioned inside a cone (76, 78) and coupled to the neck part of the protrusion (40) in a state in which the protrusion is inserted into an upper opening of the cone. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Barnett into the art of Gartz as to strengthen the connection between two cones. 
Gartz and Barnett fail to mention a neck cylinder, which surrounds the neck part of the protrusion and forms a gap between the cone and the inverted cone; wherein the first cover includes: a mounting disc, which has a plurality of locking blades provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc, which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part formed on a lower surface thereof so as to accommodate the mounting disc, and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades.
KR102047407 discloses (figures 1-3) a phone accessory, comprising a neck cylinder (510), which surrounds the neck part of the protrusion (430) and forms a gap between the cone and the inverted cone. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by KR102047407 into the art of Gartz and Barnett as to improve user experience by creating adaptive space between two cones. 
Gartz, Barnett and KR102047407 fail to mention wherein the first cover includes: a mounting disc, which has a plurality of locking blades provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc, which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part formed on a lower surface thereof so as to accommodate the mounting disc, and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades.
Taylor discloses (Abstract, figure 1, [0025]) an accessory for mobile phone, comprising a first cover for covering a lower opening of the cone (figure 1, cover 104), wherein the first cover includes: a mounting disc (cover 104 and blades 108), which has a plurality of locking blades ([0019], blades 108) provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc (attachment portion 14), which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part (attachment portion 14) formed on a lower surface thereof so as to accommodate the mounting disc (blades 108), and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades ([0025]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Taylor into the art of Gartz, Barnett and KR102047407 as to removably attach the accessory to the phone for better user experience.  
For claim 3, Gartz in combination with Barnett, KR102047407 and Taylor substantially teaches the limitation in claim 1, Gartz discloses a sub disc (700) detachably attached to the inverted cone.
KR102047407 discloses (figures 1-3) further comprising a second cover for covering an upper opening of the inverted cone, wherein the second cover includes: a main disc (620) having a diameter corresponding to the diameter of the upper opening of the inverted cone; and a sub disc (610) detachably attached to the upper surface of the main disc. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by KR102047407 into the art of Gartz as modified by Barnett, KR102047407 and Taylor as to improve user experience by creating desired cover. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gartz (US 20190089822 A1) in view of Wang (US 20070018064 A1), KR102047407 (from IDS dated 11/22/2021), and Taylor (US 20210249880 A1).  
For claim 2, Gartz discloses (Abstract) an accessory for an electronic device, comprising: 
a cone, which has an empty space therein, a wrinkle part formed on a body thereof so as to be folded in a telescopic manner, and an upper portion and a lower portion, which are open (figures 1-9b, lower cone attached to the phone); 
an inverted cone, which has an empty space therein, a wrinkle part formed on a body thereof so as to be folded in a telescopic manner, an upper portion that is open, and a lower portion having a protrusion extending therefrom ([0062]-[0064], figures 3b and 8b, upper cone, protrusion 400), 
and a first cover for covering a lower opening of the cone (figure 3b, [0066], base 200). 

Gartz fails to mention the protrusion having a screw hole formed in the center of the bottom surface thereof; a ring plate having a diameter larger than that of an upper opening of the cone and added to the bottom surface of the protrusion while the protrusion is inserted into the upper opening of the cone; a screw for fixing the ring plate to the protrusion; a neck cylinder, which surrounds the protrusion and forms a gap between the cone and the inverted cone; and wherein the first cover includes: a mounting disc, which has a plurality of locking blades provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc, which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part formed on a lower surface thereof so as to accommodate the mounting disc, and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades.
Wang discloses (Abstract, [0016], [0017]) a phone accessory, (figures 3 and 4) comprising a protrusion (220) having a screw hole formed in the center of the bottom surface thereof; a ring plate (243) having a diameter larger than that of an upper opening of a cone (240) and added to the bottom surface of the protrusion while the protrusion is inserted into the upper opening of the cone (240); a screw (246) for fixing the ring plate (243) to the protrusion (220).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Wang into the art of Gartz as to strengthen the connection between two cones or as an alternative embodiment. 
Gartz and Wang fail to mention a neck cylinder, which surrounds the protrusion and forms a gap between the cone and the inverted cone; and wherein the first cover includes: a mounting disc, which has a plurality of locking blades provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc, which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part formed on a lower surface thereof so as to accommodate the mounting disc, and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades.
KR102047407 discloses (figures 1-3) a phone accessory, comprising a neck cylinder (510), which surrounds the protrusion (430) and forms a gap between the cone and the inverted cone.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by KR102047407 into the art of Gartz and Wang as to improve user experience by creating adaptive space between two cones. 
Gartz, Wang and KR102047407 fail to mention wherein the first cover includes: a mounting disc, which has a plurality of locking blades provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc, which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part formed on a lower surface thereof so as to accommodate the mounting disc, and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades.
Taylor discloses (Abstract, figure 1, [0025]) an accessory for mobile phone, comprising a first cover for covering a lower opening of the cone (figure 1, cover 104), wherein the first cover includes: a mounting disc (cover 104 and blades 108), which has a plurality of locking blades ([0019], blades 108) provided at regular intervals along the circumference of the mounting disc, and has a lower surface to be attached to a portable electronic device; and a main disc (attachment portion 14), which has a diameter corresponding to the diameter of the lower opening of the cone and has a receiving part (attachment portion 14) formed on a lower surface thereof so as to accommodate the mounting disc (blades 108), and wherein if the mounting disc is rotated in place while the mounting disk is inserted into the receiving part, the mounting disc and the main disc are fastened to each other by the plurality of locking blades ([0025]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Taylor into the art of Gartz, Wang and KR102047407 as to removably attach the accessory to the phone for better user experience.  


For claim 4, Gartz in combination with Wang, KR102047407 and Taylor substantially teaches the limitation in claim 2, Gartz discloses a sub disc (700) detachably attached to the inverted cone.
KR102047407 discloses (figures 1-3) further comprising a second cover for covering an upper opening of the inverted cone, wherein the second cover includes: a main disc (620) having a diameter corresponding to the diameter of the upper opening of the inverted cone; and a sub disc (610) detachably attached to the upper surface of the main disc. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by KR102047407 into the art of Gartz as modified by Wang, KR102047407 and Taylor as to improve user experience by creating desired cover. 

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
August 2, 2022
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643